Exhibit 10.2

AGREEMENT AND AMENDMENT NO. 12

 

This AGREEMENT AND AMENDMENT NO. 12 ("Agreement") dated as of September 30, 2015
("Effective Date"), is among Alta Mesa Holdings, LP, a Texas limited partnership
(the "Borrower"), the affiliates of the Borrower party hereto (the
"Guarantors"), the Lenders (as defined below), and Wells Fargo Bank, N.A., as
administrative agent for such Lenders (in such capacity, the "Administrative
Agent") and as issuing lender (in such capacity, the "Issuing Lender").

 

RECITALS

 

A.Reference is made to that certain Sixth Amended and Restated Credit Agreement
dated as of May 13, 2010, among the Borrower, the lenders party thereto from
time to time (the "Lenders"), the Administrative Agent, and the Issuing Lender,
as heretofore amended (as so amended, the "Credit Agreement").

B.The parties hereto wish to, subject to the terms and conditions of this
Agreement, (i) permit the sale by the Borrower of all the Equity Interest issued
by Alta Mesa Eagle, LLC, a Texas limited liability company ("AM Eagle"), a
wholly owned Restricted Subsidiary, to the Purchasers (as defined below) and
(ii) as a result of the AM Eagle Sale (as defined below),  (w) release AM Eagle
from its Guaranty obligations, (x)  release all assets of AM Eagle from the
Liens granted to the Administrative Agent under the Security Instruments, (y)
release the Equity Interest of AM Eagle pledged under the Security Instruments
by any other grantor thereunder, and (z)  redetermine and decrease the Borrowing
Base.

NOW THEREFORE, in consideration of the benefits to be derived by the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.Defined Terms; Other Provisions.  As used in this Agreement, each of
the terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the
contrary.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The words "hereof", "herein", and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term "including" means
"including, without limitation,".  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

Section 2.Agreement – Borrowing Base Redetermination and Decrease.  Subject to
the terms of this Agreement, as of October 1, 2015, the Borrowing Base shall be
decreased to $255,000,000.  Such new Borrowing Base shall remain in effect at
that level until the effective date of the next Borrowing Base redetermination
made in accordance with Section 2.02 of the Credit Agreement, as amended hereby.
 The Borrower and the Lenders hereby acknowledge and agree that the
redetermination and decrease of the Borrowing Base set forth in this Section 2
is the reduction in the Borrowing Base required under Section 2.02€(iii) of the
Credit Agreement, as amended hereby, as a result of the AM Eagle Sale. Each
Lender’s Pro Rata Share of the redetermined Borrowing Base, after giving effect
to the redetermination and decrease of the Borrowing Base set forth in this
Section 2, is set forth in Schedule II to the Credit Agreement, as amended
hereby. 



--------------------------------------------------------------------------------

 

Section 3.Amendments to Credit Agreement. 

(a) Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new defined terms to appear where alphabetically
appropriate:

"Amendment No. 12" means that certain Agreement and Amendment No. 12 by the
Borrower, certain Guarantors and the Required Lenders which amends this
Agreement.

 

"Amendment No. 12 Effective Date" means September 30, 2015.

 

“AM Eagle Buyer” means EnerVest Energy Institutional Fund XIV-A, L.P. and
EnerVest Energy Institutional Fund XIV-WIC, L.P., and any assignees thereof
permitted pursuant to the AM Eagle PSA.

 

“AM Eagle PSA” means that certain Purchase and Sale Agreement dated as of
September 16, 2015 among the Borrower, Alta Mesa Eagle, LLC and the AM Eagle
Buyer, as amended, supplemented or otherwise modified to the extent not
materially adverse to the interest of any Secured Party.

 

“AM Eagle Sale” means the sale of 100% of the Equity Interests outstanding and
issued by Alta Mesa Eagle, LLC pursuant to the terms of the AM Eagle PSA. 

 

(b) Section 2.02(e) (Mandatory Reductions in the Borrowing Base) of the Credit
Agreement is hereby amended by replacing clause (iii) in its entirety with the
following:

(iii)Effective immediately upon the occurrence of a Triggering Event, the
Borrowing Base shall automatically reduce on the date such Triggering Event is
effected by an amount equal to (A) in the case of a Disposition of Oil and Gas
Properties (or any Restricted Subsidiary that owns Oil and Gas Properties), the
value, if any, assigned such Oil and Gas Properties under the then effective
Borrowing Base, as reasonably determined by the Administrative Agent, and (B) in
the case of a hedge position or Hedge Contract that has been novated, assigned,
unwound, terminated, or amended, the value, if any, assigned such hedge position
or Hedge Contract under the then effective Borrowing Base, as reasonably
determined by the Administrative Agent. The reduction of the Borrowing Base
pursuant to this clause (iii) resulting from the AM Eagle Sale is reflected in
the reduction in the Borrowing Base set forth in Section 2 of Amendment No. 12.

 

(c) Section 6.04(b) (Merger or Consolidation; Asset Sales; Hedge Terminations)
of the Credit Agreement is here by amended by deleting the word "and" at the end
of clause (iv), replacing the "." at the end of clause (v) with "; and", and
inserting the following new clause (vi) in the appropriate numerical order
therein:

(vi)  if no Event of Default then exists or would result therefrom, the AM Eagle
Sale for an aggregate purchase price of not less than $125,000,000 (subject to
adjustment as provided in the AM Eagle PSA);  provided that (A) the Borrower
shall have made, or substantially concurrently with the closing of the AM Eagle
PSA make, the payments, if any, required under Section 2.05(b)(iii) resulting
from any Borrowing Base Deficiency arising as a result of the reduction in the
Borrowing Base set forth in Section 2 of Amendment No. 12, and (B) if any Net
Cash Proceeds from the AM Eagle Sale exists after making the payments, if any,
required under the preceding clause (A), then the Borrower shall have applied,
or substantially concurrently with the closing of the AM Eagle PSA



2

--------------------------------------------------------------------------------

 

apply, 100% of such remaining Net Cash Proceeds as an optional prepayment of
then outstanding Advances.

 

(d) Schedule II  (Commitments;  Borrowing Base; Pro Rata Share) to the Credit
Agreement is hereby replaced in its entirety with Schedule II  (Commitments;
 Borrowing Base; Pro Rata Share) attached hereto.

Section 4.Representations and Warranties.  Each of the Guarantors (other than AM
Eagle) and the Borrower hereby represents and warrants that: (a) after giving
effect to this Agreement, the representations and warranties contained in the
Credit Agreement, as amended hereby, and the representations and warranties
contained in the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty that already is qualified or modified by materiality
in the text thereof) on and as of the Effective Date as if made on and as of
such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) as of
such earlier date; (b) no Default has occurred which is continuing; (c) the
execution, delivery and performance of this Agreement are within the corporate,
limited liability company, or partnership power and authority of such Person and
have been duly authorized by appropriate corporate and governing action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Person enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) except as released
pursuant to Section 8 below, the Liens under the Security Instruments are valid
and subsisting and secure the Borrower's and the Guarantors' obligations under
the Loan Documents.

Section 5.Conditions to Effectiveness.  This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a)the Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement, duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors (other than AM Eagle) and the Required Lenders;

(b)the Administrative Agent shall have received  a true, correct, and complete
copy, certified as such by the Borrower, of the AM Eagle PSA;

(c)the AM Eagle Sale shall have been consummated substantially concurrently with
the closing of this Agreement; 

(d)the representations and warranties in this Agreement made by the Guarantors
and the Borrower shall be true and correct in all material respects; and

(e)the Borrower shall have paid all reasonable fees and expenses of the
Administrative Agent's outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date.

Section 6.Acknowledgments and Agreements.



3

--------------------------------------------------------------------------------

 

(a)The Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and the
Borrower and each Guarantor hereby waives any defense, offset, counterclaim or
recoupment with respect thereto.

(b)The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents.  Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

(c)Each of the parties hereto hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and,
except as set forth in Section 8 below with regard to AM Eagle, the Borrower and
the Guarantors acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, the Security
Agreement, and the Guaranties, are not impaired in any respect by this
Agreement.

(d)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Agreement.

(e)This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 7.Reaffirmation of the Guaranty.  Each Guarantor (other than AM Eagle)
hereby ratifies, confirms, acknowledges and agrees that its obligations under
its respective Guaranty are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, of all of the Guaranteed Obligations (as defined in the Guaranties),
as such Guaranteed Obligations may have been amended by this Agreement, and its
execution and delivery of this Agreement does not indicate or establish an
approval or consent requirement by such Guarantor under its respective Guaranty
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement, the Notes or any of the other Loan Documents.

Section 8. Guaranty and Lien Releases.  Effective as of the Effective Date and
concurrently with the consummation of the AM Eagle Sale: (a) the obligations of
AM Eagle under its respective Guaranty and under each other Loan Document to
which it is a party are hereby released, terminated and no longer of any force
and effect and AM Eagle shall no longer be a "Guarantor", a "Grantor", a
“Debtor” or a  “Mortgagor” thereunder and (b) all assets of AM Eagle which
constitute Collateral and all Equity Interests issued by AM Eagle which
constitute Collateral are hereby released from the Liens created under the
Security Instruments.  The Administrative Agent shall, upon the reasonable
request of the Borrower and at the sole cost and expense of the Borrower,
execute and deliver such UCC-3 termination statements, releases of security
interests, releases of liens and other instruments, in each case in proper form
of recording, as the Borrower shall reasonably request to evidence the release
expressly contemplated herein.  It is understood and agreed that the releases
provided in this Section 8 (i) are expressly made conditioned upon the
consummation of the AM Eagle Sale, (ii) shall not release any Guarantor other
than AM Eagle as expressly provided above, and (iii) as to the Liens created
under the Security Instruments, are partial releases only which are expressly
limited to the assets described above in this Section 8 and shall not release
any other assets of any other Loan Party from the Liens created under the Loan
Documents.  Each Loan Party (other



4

--------------------------------------------------------------------------------

 

than AM Eagle), hereby acknowledges and agrees that all obligations (contingent
or otherwise) associated with all indemnity provisions under the Credit
Agreement and the other Loan Documents as they relate to AM Eagle, any of AM
Eagle’s liabilities or obligations under the Guaranty or any Security Instrument
(including any Mortgage), or any of AM Eagle’s Properties that by their terms
survive the release of AM Eagle as a “Guarantor”, a “Grantor”, a “Debtor” or a
“Mortgagor” under any Loan Document shall be assumed as obligations by such
other Loan Parties (save and except AM Eagle, its Properties, and as to the
membership interests of AM Eagle, all of which are completely released pursuant
to the provisions above), and such obligations are hereby ratified and assumed
by the Loan Parties (other than AM Eagle) and shall continue in favor of the
Administrative Agent and the other Persons expressly set forth in such Loan
Documents. 

Section 9.Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature or other similar electronic means and all such signatures
shall be effective as originals.

Section 10.Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 11.Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 12.Governing Law.  This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 13.Entire Agreement.  This Agreement, the Credit Agreement, as amended
by this Agreement, the Notes, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[The remainder of this page has been left blank intentionally.]

 

5

--------------------------------------------------------------------------------

 

EXECUTED effective as of the date first above written.

 

 

 

BORROWER:

ALTA MESA HOLDINGS, LP

 

By: Alta Mesa Holdings GP, LLC, its general partner

 

 

 

By:  /s/ Michael McCabe

 

Michael McCabe

 

Chief Financial Officer

 

 

 

 

GUARANTORS:

ALABAMA ENERGY RESOURCES LLC

 

AMH ENERGY NEW MEXICO, LLC

 

AM IDAHO LLC

 

AM MICHIGAN LLC

 

TEA ENERGY SERVICES LLC

 

 

 

Each By:  /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer and Secretary

 

 

 

 

ALTA MESA ENERGY LLC

 

ALTA MESA FINANCE SERVICES CORP.

 

ALTA MESA HOLDINGS GP, LLC

 

ALTA MESA GP, LLC

 

ARI DEVELOPMENT, LLC

 

ALTA MESA ACQUISITIONS SUB, LLC

 

CAIRN ENERGY USA, LLC

 

LOUISIANA ONSHORE PROPERTIES LLC

 

PETRO OPERATING COMPANY HOLDINGS, INC

 

THE MERIDIAN PRODUCTION, LLC

 

THE MERIDIAN RESOURCE, LLC

 

THE MERIDIAN RESOURCE & EXPLORATION LLC

 

TMR DRILLING, LLC

 

VIRGINIA OIL AND GAS, LLC

 

 

 

Each By:  /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer

 



 





 

--------------------------------------------------------------------------------

 





 

ALTA MESA RESOURCES, LP

 

By:      Alta Mesa Resources GP, LLC

 

its sole General Partner

 

 

 

By:  /s/ Michael A. McCabe

 

Michael A. McCabe

 

           Chief Financial Officer

 

 

 

 

 

ALTA MESA SERVICES, LP

 

ARANSAS RESOURCES, LP

 

BUCKEYE PRODUCTION COMPANY, LP

 

GALVESTON BAY RESOURCES, LP

 

LOUISIANA EXPLORATION & ACQUISITIONS, LP

 

NAVASOTA RESOURCES, LTD., LLP

 

NUECES RESOURCES, LP

 

OKLAHOMA ENERGY ACQUISITIONS, LP

 

PETRO ACQUISITIONS, LP

 

PETRO OPERATING COMPANY, LP

 

TEXAS ENERGY ACQUISITIONS, LP

 

 

 

Each by: Alta Mesa GP, LLC, its sole general partner

 

 

 

By:  /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer

 

 

 

 

GALVESTON BAY RESOURCES HOLDINGS, LP

 

By: Galveston Bay Resources Holdings, GP, LLC

 

 its sole general partner

 

 

 

By:  /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer

 

 

 

 

PETRO ACQUISITIONS HOLDINGS LP,

 

By: Petro Acquisitions Holdings GP, LLC,

 

its sole general partner

 

 

 

By:  /s/ Michael A. McCabe

 

Michael A. McCabe

 

Chief Financial Officer

 





2

--------------------------------------------------------------------------------

 



 

 

ADMINISTRATIVE AGENT/

WELLS FARGO BANK, N.A.

ISSUING LENDER:

 

 

By:  /s/ Michael Real

 

Name: Michael Real

 

Title: Director

 





3

--------------------------------------------------------------------------------

 



 

 

LENDER:

MUFG UNION BANK, N.A.

 

 

 

By:  /s/ David Helffrich

 

Name: David Helffrich

 

Title: Vice President

 





4

--------------------------------------------------------------------------------

 



 

 

LENDER:

TORONTO DOMINION (NEW YORK) LLC

 

 

 

By:  /s/ Rayan Karim

 

Name: Rayan Karim

 

Title: Authorized Signatory

 





5

--------------------------------------------------------------------------------

 



 

 

LENDER:

ING CAPITAL LLC

 

 

 

By:  /s/ Josh Strong

 

Name: Josh Strong

 

Title: Director

 

 

 

By:  /s/ Scott Lamoreaux

 

Name: Scott Lamoreaux

 

Title: Director

 





6

--------------------------------------------------------------------------------

 



 

 

LENDER:

CITIBANK, N.A.

 

 

 

By:  /s/ Thomas Benavides

 

Name: Thomas Benavides

 

Title: Director

 





7

--------------------------------------------------------------------------------

 



Mi

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:  /s/ Michael Higgins

 

Name: Michael Higgins

 

Title: Director

 





8

--------------------------------------------------------------------------------

 



 

 

LENDER:

BOKF, NA dba Bank of Texas

 

 

 

By:  /s/ Martin W. Wilson

 

Name: Martin W. Wilson

 

Title: Senior Vice President

 





9

--------------------------------------------------------------------------------

 



 

 

LENDER:

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

By:  /s/ Mark A. Serice

 

Name: Mark A. Serice

 

Title: Senior Vice President

 





10

--------------------------------------------------------------------------------

 



 

 

LENDER:

NATIXIS, NEW YORK BRANCH

 

 

 

By:  /s/ Stuart Murray

 

Name: Stuart Murray

 

Title: Managing Director

 

 

 

By:  /s/ Vikram Nath

 

Name: Vikram Nath

 

Title: Vice President

 





11

--------------------------------------------------------------------------------

 



 H

 

LENDER:

MORGAN STANLEY BANK, N.A.

 

 

 

By:  /s/ H. Brett Humphreys

 

Name: H. Brett Humphreys

 

Title: Authorized Signatory

 



12

--------------------------------------------------------------------------------